Case 14-11111-CSS   Doc 1278   Filed 03/05/19   Page 1 of 2
                            Case 14-11111-CSS                        Doc 1278                Filed 03/05/19           Page 2 of 2



LTC Holdings, Inc.
Cash Receipts and Disbursements
For the Period (02/01/2019 - 02/28/2019)

                                                                                                      Lexon           Checking          Tax Refunds
                                                                                                   (******7366)     (******7367)       (******7368)
  Trans.     {Ref #} /
   Date      Check #       Paid To / Received From              Description of Transaction         Net Activity     Net Activity       Net Activity     Net Activity

                         Beginning Cash on Hand (1/31/2019)                                         4,288,008.18                   -     5,388,821.61    9,676,829.79

Cash Receipts
                         BMO Harris Bank, NA (Turnover of Funds)                                             -                -                  -                -
                         Turnover of Funds - Other                                                           -                -                  -                -
                         Collections of Accounts Receivable                                                  -                -                  -                -
                         Miscellaneous Refunds                                                               -                -                  -                -
                         Settlement of Preferences                                                           -                -                  -                -
                         Sale of Assets                                                                      -                -                  -                -

Miscellaneous Cash Collections
2/28/2019      {85}    AT&T Mobility Wireless Data ATTM Settlement re: Pennsyvlanvia                        2.12              -                  -               2.12
                       Services Sale Tax Litigation Sales & Use Tax ($1.24), State Gross
                                                    Receipts ($0.88)
2/28/2019      {85}    AT&T Mobility Wireless Data ATTM Settlement re: Louisiana Sales Tax                  9.68              -                  -               9.68
                       Services Sale Tax Litigation ($9.68)

                         Miscellaneous Cash Collections                                                   11.80               -                  -              11.80

                         TOTAL CASH RECEIPTS                                                              11.80               -                  -              11.80

Cash Disbursements
                         Payment to Secured Creditor                                                         -                -                  -                -

Third Party Services Provided
 2/18/2019      153     Hill Archive                   Invoice No.: 038995 Storage for Period of         (936.75)             -                  -            (936.75)
                                                       March 2019
                                                                                                             -                -                  -                -
                       Third Party Services Provided                                                     (936.75)             -                  -            (936.75)
Miscellaneous Cash Disbursements
                                                                                                             -                -                  -                -
                                                                                                                                                                  -
                         Miscellaneous Cash Disbursements                                                    -                -                  -                -
                         Bank Service Charges                                                                -                -                  -                -

                         TOTAL CASH DISBURSEMENTS                                                        (936.75)             -                  -            (936.75)

                         Net Cash Activity through 01/31/2019                                            (924.95)             -                  -            (924.95)

                         Interbank Transfer                                                                  -                -                  -                -

                         Ending Cash Balance                                                        4,287,083.23              -         5,388,821.61     9,675,904.84
